Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somasundaram et al. (US 2008/0261600) in view of Liu et al. (US 2015/0017976), and further in view of Mizikovsky et al. (US 2016/0006726).

Regarding claim 11, Somasundaram discloses a terminal (Somasundaram, Fig. 4; paragraph [0027], WTRU 20) comprising: 
a transmitter that transmits, when the terminal retains terminal side context information, identifying information for obtaining base station side context information from a retaining base station that retains the base station side context information for the terminal to another base station that is different from the retaining base station (Somasundaram, Figs. 4, 5; paragraph [0028], context information; paragraph [0029], WTRU reselects to any available cell;  paragraph [0030], after HO failure or RL failure, the WTRU 20 includes UE identity and eNB identity and/or cell identity as an IE in RRC connection request, cell update message or any other RRC message; paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters; paragraph [0032], source eNB finds context information that matches the identity of the WTRU); and 
a connector that establishes a connection with the other base station by using the terminal side context information (Somasundaram, paragraph [0032], target eNB sends a response to the WTRU that the WTRU may reuse the previous context information) after the other base station obtains the base station side context information from the retaining base station (Somasundaram, paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters);
wherein the transmitter transmits context information to the other base station that is different from the retaining base station (Somasundaram, Figs. 5; paragraph [0029], WTRU reselects to any available cell;  paragraph [0030], after HO failure or RL failure, the WTRU 20 

Somasundaram does not explicitly disclose, but Liu discloses wherein the context information that is transmitted includes an Authentication Token that is information related to security from the terminal (Liu, paragraph [0037], security context information such as a token and a security capability).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the receiver to receive, in addition to the identifying information, an Authentication Token that is information related to security from the terminal, in the invention of Somasundaram.  The motivation to combine the references would have been to validate security context of the UE.

Somasundaram does not explicitly disclose, but Mizikovsky discloses wherein the Authentication Token is at least a part of a bit sequence calculated using Access Stratum (AS) layer security information of the terminal (Mizikovsky, paragraph [00281, token generated associated with the AS security context).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Authentication Token to be at least a part of a bit sequence calculated using Access Stratum (AS) layer security information of the terminal, in the invention of Somasundaram in view of Lui.  The motivation to combine the references would have been to generate the security token according to known methods.


Regarding claim 14, Somasundaram discloses a base station (Somasundaram, Fig. 4; paragraph [0027], NodeBs 30) comprising: 
a receiver that receives identifying information for obtaining base station side context information from a retaining base station that retains the base station side context information for a terminal when the terminal retains terminal side context information (Somasundaram, Figs. 4, 5; paragraph [0028], context information; paragraph [0029], WTRU reselects to any available cell;  paragraph [0030], after HO failure or RL failure, the WTRU 20 includes UE identity and eNB identity and/or cell identity as an IE in RRC connection request, cell update message or any other RRC message; paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters; paragraph [0032], source eNB finds context information that matches the identity of the WTRU); and 
a context retriever that transmits, to the retaining base station, a context request message including the identifying information (Somasundaram, paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters), and that obtains the base station side 31309242Application No.: 15/770,891Docket No.: 17401-608001 context information that is transmitted from the retaining base station in response to the context request message (Somasundaram, paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters),
wherein the receiver receives information from the terminal (Somasundaram, Figs. 5; paragraph [0029], WTRU reselects to any available cell;  paragraph [0030], after HO failure or RL failure, the WTRU 20 includes UE identity and eNB identity and/or cell identity as an IE in RRC connection request, cell update message or any other RRC message).



Somasundaram does not explicitly disclose, but Liu discloses wherein the context information that is received includes an Authentication Token that is information related to security from the terminal (Liu, paragraph [0037], security context information such as a token and a security capability).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the receiver to receive, in addition to the identifying information, an Authentication Token that is information related to security from the user equipment, in the invention of Somasundaram.  The motivation to combine the references would have been to validate security context of the UE.

Somasundaram does not explicitly disclose, but Mizikovsky discloses wherein the Authentication Token is at least a part of a bit sequence calculated using Access Stratum (AS) layer security information of the terminal (Mizikovsky, paragraph [00281, token generated associated with the AS security context).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Authentication Token to be at least a part of a bit sequence calculated using Access Stratum (AS) layer security information of the user equipment, in the invention of Somasundaram in view of Lui.  The motivation to combine the references would have been to generate the security token according to known methods.


Regarding claim 18, Somasundaram discloses a mobile communication system including terminal (Somasundaram, Fig. 4; paragraph [0027], WTRU 20) and a base station (Somasundaram, Fig. 4; paragraph [0027], NodeBs 30), the mobile communication system comprising: 
a transmitter that is for the terminal to transmit, when the terminal retains terminal side context information, identifying information for obtaining base station side context information from a retaining base station that retains the base station side context information for the terminal to the base station that is different from the retaining base station (Somasundaram, Figs. 4, 5; paragraph [0028], context information; paragraph [0029], WTRU reselects to any available cell;  paragraph [0030], after HO failure or RL failure, the WTRU 20 includes UE identity and eNB identity and/or cell identity as an IE in RRC connection request, cell update message or any other RRC message; paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters; paragraph [0032], source eNB finds context information that matches the identity of the WTRU); 
a context retriever that is for the base station to transmit a context request message including the identifying information to the retaining base station (Somasundaram, paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters), and to obtain the base station side context information that is transmitted from the retaining base station in response to the context request message (Somasundaram, paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters); and 

wherein the transmitter transmits information to the other base station that is different from the retaining base station (Somasundaram, Figs. 5; paragraph [0029], WTRU reselects to any available cell;  paragraph [0030], after HO failure or RL failure, the WTRU 20 includes UE identity and eNB identity and/or cell identity as an IE in RRC connection request, cell update message or any other RRC message).



Somasundaram does not explicitly disclose, but Liu discloses wherein the context that is transmitted includes an Authentication Token that is information related to security from the user equipment (Liu, paragraph [0037], security context information such as a token and a security capability).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the receiver to receive, in addition to the identifying information, an Authentication Token that is information related to security from the user equipment, in the invention of Somasundaram.  The motivation to combine the references would have been to validate security context of the UE.

Somasundaram does not explicitly disclose, but Mizikovsky discloses wherein the Authentication Token is at least a part of a bit sequence calculated using Access Stratum (AS) .


Claim 12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somasundaram in view of Liu, and further in view of Mizikovsky, and further in view of Applicant’s Admitted Prior Art in the Background Section of Applicants Published Specification (AAPA).

Regarding claim 12, Somasundaram in view of Liu, and further in view of Mizikovsky discloses the terminal according to claim 11.  Somasundaram does not explicitly disclose, but AAPA discloses further comprising: a receiver that receives, from the other base station, information indicating that the terminal is transitioned to an RRC IDLE state, wherein, upon receiving, by the receiver, the information, the terminal transitions to the RRC IDLE state (AAPA, paragraph [0007], eNB 2 transmits RRC release to the UE 1, so that the UE 1 transitions to the RRC idle state).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the eNB 2 to transmit an RRC release to the UE 

Claim 15 is rejected under substantially the same rationale as claim 12.

Regarding claim 17, Somasundaram in view of Liu, and further in view of Mizikovsky, and further in view of AAPA discloses the base station according to claim 15, wherein the information indicating that the terminal is transitioned to the RRC IDLE state is a connection release message (AAPA, paragraph [0007], eNB 2 transmits RRC release to the UE 1, so that the UE 1 transitions to the RRC idle state).  


Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive.
Applicant asserts that Somasundaram in view of Liu, and further in view of Mizikovsky does not disclose the claimed token because Mizokowvsky’s token is transmitted from the base station to the terminal, whereas the claimed token is transmitted from the terminal.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of Somasundaram in view of Liu, and further in view of Mizikovsky that discloses the claim limitation.  In particular, it is the Somasundaram reference terminal transmitting terminal side context information to the base station aspect of the claim limitation.
As discussed in the claim rejections, Somasundaram discloses the terminal transmitting user equipment side context information to the base station (Somasundaram, Figs. 4, 5; paragraph [0030], after HO failure or RL failure, the WTRU 20 includes UE identity and eNB identity and/or cell identity as an IE in RRC connection request, cell update message or any other RRC message).  Lui discloses that the context information includes an Authentication Token that is information related to security from the user equipment (Liu, paragraph [0037], security context information such as a token and a security capability).  Mizikovsky discloses wherein the Authentication Token is at least a part of a bit sequence calculated using Access Stratum (AS) layer security information of the user equipment (Mizikovsky, paragraph [00281, token generated associated with the AS security context).  Accordingly, the combination discloses transmitting context information to the base station, the context information including an Authentication Token is at least a part of a bit sequence calculated using Access Stratum (AS) layer security information of the user equipment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466